—

i USDC SDNY
| PLECTRONICALLY Freep
UNITED STATES DISTRICT COURT | DOCH

  
   
 

te etiien

 

 

 

SOUTHERN DISTRICT OF NEW YORK ! ) DATE FILED:
we ee ee ee eee eee -xX wat —
Okechukwu Linton, a
Plaintiffs, 21-cv-28 (LAK\JLC)
¥.
Equifax Inc., et al.,
Defendant(s).
eee ee ee ee ee eee ee ee ee ee ee ee -” x
ORDER

LEWIS A. KAPLAN, District Judge.

Plaintiff has filed notices of settlement as to all defendants. Accordingly, the case
is dismissed with prejudice and without costs subject to right to reinstate by serving and filing a
notice to that effect on or before, July 30, 2021, if the settlement is not executed by then.

“Lewis A. Kaplan
United States District Judge

SO ORDERED.

DATED: June 30, 2021
